Exhibit 10.5
Form Restricted Stock Agreement - Non-Employee Directors








RESTRICTED STOCK GRANT NOTICE
UNDER THE
NATIONAL VISION HOLDINGS, INC.
2017 OMNIBUS INCENTIVE PLAN
(Non-Employee Directors)


National Vision Holdings, Inc. (the “Company”), pursuant to its 2017 Omnibus
Incentive Plan, as it may be amended and restated from time to time (the
“Plan”), hereby grants to the Participant set forth below the number of shares
of Restricted Stock set forth below. The shares of Restricted Stock are subject
to all of the terms and conditions as set forth herein, in the Restricted Stock
Agreement (attached hereto or previously provided to the Participant in
connection with a prior grant), and in the Plan, all of which are incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Plan.
Participant:
[Insert Participant Name]

Date of Grant:
[Insert Date of Grant]

Number of Shares of
Restricted Stock:
[Insert No. of Shares of Restricted Stock Granted]



Vesting Schedule:
Provided the Participant has not undergone a Termination at the time of the
applicable vesting date (or event), the shares of Restricted Stock (rounded down
to the nearest whole share of Restricted Stock) will vest on the first
anniversary of the Date of Grant.

In the event that the Participant undergoes a Termination for any reason, (i)
all vesting with respect to such shares of Restricted Stock shall cease and (ii)
all unvested shares of Restricted Stock shall be forfeited by the Participant
for no consideration as of the date of such Termination.
In addition, in the event of a Change in Control, the Participant shall fully
vest in the Participant’s Restricted Stock to the extent not then vested or
previously forfeited or cancelled.
Additional Terms:
•
You must notify us immediately if you are making an Internal Revenue Code
Section 83(b) Election, and you must send us a copy of the same.









*    *    *
        

















--------------------------------------------------------------------------------






NATIONAL VISION HOLDINGS, INC.            


________________________________        
By:
Title:














































[Signature Page to Non-Employee Director Restricted Stock Award]







--------------------------------------------------------------------------------






THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK GRANT
NOTICE, THE RESTRICTED STOCK AGREEMENT AND THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF SHARES OF RESTRICTED STOCK HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK GRANT NOTICE, THE RESTRICTED STOCK
AGREEMENT AND THE PLAN.


PARTICIPANT


________________________________        


















































































[Signature Page to Non-Employee Director Restricted Stock Award]







--------------------------------------------------------------------------------






RESTRICTED STOCK AGREEMENT
UNDER THE
NATIONAL VISION HOLDINGS, INC.
2017 OMNIBUS INCENTIVE PLAN


Pursuant to the Restricted Stock Grant Notice (the “Grant Notice”) delivered to
the Participant (as defined in the Grant Notice), and subject to the terms of
this Restricted Stock Agreement (this “Restricted Stock Agreement”) and the
National Vision Holdings, Inc. 2017 Omnibus Incentive Plan, as it may be amended
and restated from time to time (the “Plan”), National Vision Holdings, Inc. (the
“Company”) and the Participant agree as follows. Capitalized terms not otherwise
defined herein shall have the same meaning as set forth in the Plan.
1.Grant of Shares of Restricted Stock. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of shares of Restricted Stock provided in the Grant Notice. The Company
may make one or more additional grants of shares of Restricted Stock to the
Participant under this Restricted Stock Agreement by providing the Participant
with a new Grant Notice, which may also include any terms and conditions
differing from this Restricted Stock Agreement to the extent provided therein.
The Company reserves all rights with respect to the granting of additional
shares of Restricted Stock hereunder and makes no implied promise to grant
additional shares of Restricted Stock.
2.Vesting. Subject to the conditions contained herein and in the Plan, the
shares of Restricted Stock shall vest and the restrictions on such shares of
Restricted Stock shall lapse as provided in the Grant Notice. With respect to
any share of Restricted Stock, the period of time that such share of Restricted
Stock remains subject to vesting shall be its Restricted Period.
3.Issuance of Shares of Restricted Stock. The provisions of Section 9(d)(i) of
the Plan are incorporated herein by reference and made a part hereof.
4.Company; Participant.
(a) The term “Company” as used in this Restricted Stock Agreement shall include
the Company and its Subsidiaries.
(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the shares of Restricted Stock may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.
5.Non-Transferability. The shares of Restricted Stock are not transferable by
the Participant except to Permitted Transferees in accordance with Section 14(b)
of the Plan. Except as otherwise provided herein, no assignment or transfer of
the shares of Restricted Stock, or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
assignee or transferee any interest or right herein whatsoever, but immediately
upon such assignment or transfer the shares of Restricted Stock shall terminate
and become of no further effect.
6.Rights as Stockholder; Legend. The provisions of Sections 9(b) and 9(e) of the
Plan are incorporated herein by reference and made a part hereof.
Notwithstanding the foregoing, the Participant shall be entitled to voting
rights and dividends with respect to shares of Restricted Stock; provided,
however, that any dividend otherwise payable in respect of any share of
Restricted Stock that remains subject to vesting conditions at the time of
payment of such dividend shall be retained by the Company and remain subject to
the same vesting conditions as the share of Restricted Stock to which the
dividend relates.
7.Notice. Every notice or other communication relating to this Restricted Stock
Agreement between the Company and the Participant shall be in writing, and shall
be mailed to or delivered to the party for whom it is





--------------------------------------------------------------------------------




intended at such address as may from time to time be designated by such party in
a notice mailed or delivered to the other party as herein provided; provided
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, to the attention of the Company
General Counsel, and all notices or communications by the Company to the
Participant may be given to the Participant personally or may be mailed to the
Participant at the Participant’s last known address, as reflected in the
Company’s records. Notwithstanding the above, all notices and communications
between the Participant and any third-party plan administrator shall be mailed,
delivered, transmitted or sent in accordance with the procedures established by
such third-party plan administrator and communicated to the Participant from
time to time.
8.No Right to Continued Service. This Restricted Stock Agreement does not confer
upon the Participant any right to continue as Non-Employee Director of the
Company.
9.Binding Effect. This Restricted Stock Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.
10.Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.
11.Governing Law. This Restricted Stock Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Restricted Stock Agreement, the Grant Notice or the Plan to
the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Agreement, the Grant Notice or the
Plan, the Participant hereby submits to the exclusive jurisdiction of and venue
in the courts of Delaware.
12.Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Agreement,
the Plan shall govern and control.







